SCHEDULE A to the Investment Advisory Agreement (as amended on June 20, 2014 to add the Shenkman Floating Rate High Income Fund) Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Shenkman Short Duration High Income Fund 0.55% Shenkman Floating Rate High Income Fund 0.50% ADVISORS SERIES TRUST SHENKMAN CAPITAL MANAGEMENT, INC. on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess By: /s/ Mark R. Shenkman Name: Douglas G. Hess Name: Mark R. Shenkman Title:President Title: President 1
